DETAILED ACTION
This is a first office action in response to application 16/495,238 filed on September 18, 2019 in which claims 14-41 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14, 26, 27, 28, 29, 31, 32, 35 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (1, 6, 10), 2, 2, 3, 4, 1, 10, 13 and 17, respectively of U.S. Patent No. 10,740,275. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 14, 26, 27, 28, 29, 31, 32, 35 and 41 are generic to all that is recited in claims (1, 6, 10), 2, 2, 3, 4, 1, 13 and 17 or U.S. Patent No. 10,740,275. That is, claims 14, 26, 27, 28, 29, 31, 32, 35 and 41 fall entirely within the scope of claims (1, 6, 10), 2, 2, 3, 4, 1, 13 and 17 or, in other  words, claims 14, 26, 27, 28, 29, 31, 32, 35 and 41 are anticipated by claims (1, 6, 10), 2, 2, 3, 4, 1, 13 and 17 of the patent. 
Here is, as a representative example, a comparison between claim 1 of the instant application and claim 1 of the patent:
16/460,016 Panshin et al.
US 10,740,275 Panshin et al.

logic, and 
a serial data bus interface, 
wherein the serial data bus interface is to interface with a serial data bus of a print apparatus, and
1.  A logic circuitry package for association with a replaceable print apparatus component, the logic circuitry package comprising: 
logic;  and 
a serial data bus interface, 
wherein the serial data bus interface is to interface with a serial data line of a serial bus of a print apparatus, 
wherein the logic is, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, 
wherein the logic is, in response to a first command sent to the logic circuitry package via the serial data line of the serial bus connected to the serial data bus interface, 

… 1. (cont.) to generate a low voltage condition on the serial data line of the serial bus and to monitor a duration of a time period related to the serial data line, and
… 1. (cont.) wherein the logic is to monitor the duration of the time period without reference to a clock signal of a serial clock line of the serial data bus.
the first command including a time period,
to generate a low voltage condition on the serial data bus for a duration based on the time period, and,
10.  The logic circuitry package according to claim 1, wherein the first command specifies a time period and the logic is to generate a low voltage condition on the serial data line of the serial bus for substantially the duration of the time period. 
after the duration, return to a default voltage condition on the serial data bus.
6.  The logic circuitry package according to claim 1, wherein the logic is configured to, outside of the time period, cause the serial data line of the serial bus to assume a default voltage state. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 14-41 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 14 recites, in lines 8 and 9, the first command “including a time period”. It is not clear from the specification how exactly this is accomplished.   
Dependent claims 15-41 do not further clarify the undetermined limitation and are rejected for the same reason.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,454,504 to Evans (“Evans”) and further in view of U.S. Pat. 8,990,465 to DeCesaris et al. (“DeCesaris”). 
Regarding claim 14 (currently amended), Evans discloses a logic circuitry package for association with a replaceable print apparatus component (Evans, column 1/lines 33-41: the serial bus shown in Fig. 1 can be used to connect memory-enabled ink supply devices to a printer controller), the logic circuitry package comprising: 
logic, and 
a serial data bus interface (Evans, Fig. 1 and column 2/line 66 – column 3/line 1: the serial bus of Fig. 1 is an I2C bus which is serial), and
wherein the serial data bus interface is to interface with a serial data bus of a print apparatus (Evans, Fig. 1 column 2/line 66 – column 3/line 45: the I2C serial bus depicted in the figure interfaces slave devices 110, which are components of the 
Evans does not discuss a first command sent to the logic circuitry package via the serial bus as claimed.
However, DeCesaris describes a system in which an I2C device presence detection method that may be part of the communication fabric of a computing device, such as a desktop computer, a notebook, a server computer, or may be included in electronic devices requiring signal processing, or used in other control and signaling processing applications (column 4/lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used DeCesaris’ I2C device presence detection method in Evan’s printing system so as to be able to reliably detect the presence of replaceable ink supply devices in the printer. 
In combination, Evans and DeCesaris teach:
In response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface (DeCesaris, Fig. 2 and column 6/lines 6-9: master 130 issues a device presence command 230 which corresponds to the first command), the first command including a time period (DeCesaris, column 6/lines 7-10: the presence command 230 on SCK 115 holds SCK 115 to the logical low state for a predetermined duration of time; the predetermined duration of time corresponds to the time period), the logic circuit package generates a low voltage condition on the serial data bus for a duration based on the time period (DeCesaris, Fig. 2 and column 6/lines 9-12: the device presence command holds SCL 115 to the logical 
Regarding claim 35 (dependent on claim 34, currently amended), Evans and DeCesaris disclose the serial data bus interface being an I2C data bus interface (Evans, Fig. 1 and column 2/line 66).
Regarding claim 41 (currently amended), Evans and DeCesaris disclose a replaceable print apparatus cartridge to connect to a print apparatus (Evans, column 1/lines 31-37: one example of use of Evans’ logic circuitry and serial bus is to connect ink cartridges to a printer), the print apparatus cartridge comprising: 
a reservoir containing a print material (an ink cartridge commonly comprises a reservoir containing ink); and 
the logic circuitry package of claim 14 (see rejection for claim 14, above).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674